      Case: 1:19-cv-08318 Document #: 218 Filed: 02/15/21 Page 1 of 3 PageID #:2996




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 OLEAN WHOLESALE GROCERY
 COOPERATIVE, INC., et al.,                       Case No.: 1:19-cv-08318

                                   Plaintiffs,    Honorable Virginia M. Kendall
                                                  Hon. Gabriel A. Fuentes
 v.

 AGRI STATS, INC., et al.,

                                 Defendants.


 SANDEE’S CATERING,
                                                  Case No.: 1:20-cv-02295
                                    Plaintiff,
                                                  Honorable Virginia M. Kendall
 v.                                               Hon. Gabriel A. Fuentes

 AGRI STATS, INC., et al.,

                                 Defendants.



       DEFENDANTS TYSON FOODS, INC.; TYSON FRESH MEATS, INC.; TYSON
        PREPARED FOODS, INC. AND THE HILLSHIRE BRANDS COMPANY’S
                MOTION FOR JUDGMENT ON THE PLEADINGS

         Pursuant to Fed. R. Civ. P. 12(c), Defendants Tyson Foods, Inc., Tyson Fresh Meats,

Inc., Tyson Prepared Foods, Inc., and The Hillshire Brands Company (collectively, “Tyson”)

respectfully submit this Motion for Judgment on the Pleadings seeking judgment in Tyson’s

favor on the pleadings. The reasons for the Motion are set forth in the accompanying

Memorandum of Law in Support of Motion for Judgement on the Pleadings Under Federal Rule

of Civil Procedure 12(c), filed contemporaneously herewith.

         WHEREFORE, Tyson respectfully requests the court issues judgment in Tyson’s favor

on the pleadings.
   Case: 1:19-cv-08318 Document #: 218 Filed: 02/15/21 Page 2 of 3 PageID #:2997




Dated: February 15, 2021                     Respectfully submitted,

                                             \s\Jordan M. Tank
                                             Jordan M. Tank
                                             230 West Monroe Street
                                             Suite 2260
                                             Chicago, IL 60606
                                             Telephone: 312.702.0586
                                             jmt@lipelyons.com

                                             Tiffany Rider Rohrbaugh
                                             Rachel J. Adcox
                                             Axinn, Veltrop & Harkrider LLP
                                             950 F. Street, NW
                                             Washington, DC 20004
                                             Telephone: 202.912.4700
                                             Facsimile: 202.912.4701
                                             trider@axinn.com
                                             radcox@axinn.com

                                             Jarod G. Taylor (pro hac vice pending)
                                             Axinn, Veltrop & Harkrider LLP
                                             90 State House Square
                                             Hartford, CT 06103
                                             Telephone: 860.275.8100
                                             Facsimile: 860.275.8101
                                             jtaylor@axinn.com

                                             Counsel for Tyson Foods, Inc., Tyson Fresh
                                             Meats, Inc., Tyson Prepared Foods, Inc.,
                                             and The Hillshire Brands Company




                                         2
   Case: 1:19-cv-08318 Document #: 218 Filed: 02/15/21 Page 3 of 3 PageID #:2998




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, hereby certifies that on February 15, 2021, a copy of the
foregoing was electronically filed with the Clerk of the Court using the Court’s CM/ECF system,
which will send notification of the filing to all counsel of record.

                                                          By: /s/ Jordan M. Tank




                                               3
